                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MERCEDES M. HARRISON,                              Case No. 16-cv-02371-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING REQUEST FOR
                                                 v.                                         ATTORNEYS’ FEES
                                   9

                                  10     NANCY A. BERRYHILL,                                Re: Dkt. No. 49
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Mercedes Harrison’s counsel Josephine Gerrard filed a proposed order awarding

                                  14   fees in the amount of $23,700 pursuant to 42 U.S.C. § 406(b) and Plaintiff’s contingent fee

                                  15   agreement. Dkt. 49. Defendant Nancy Berryhill, Acting Commissioner of Social Security (the

                                  16   “Commissioner”), filed a response taking no position on the request but providing additional

                                  17   background on applicable rules. The Court tentatively finds the amount of the request, which is

                                  18   significantly below the maximum amount authorized under § 406(b), to be reasonable and well-

                                  19   founded. However, the request is deficient in two respects.

                                  20          First, counsel did not file a motion as required by this Court’s local rules. See Civ. L.R.

                                  21   7-1(a) (“Any written request to the Court for an order must be presented by one of the following

                                  22   means . . . .”). To avoid unnecessary and duplicative effort, the Court in this instance excuses that

                                  23   requirement and deems the proposed order to be a motion, but counsel is admonished to comply

                                  24   with applicable rules going forward, including in other cases.

                                  25          Second, and more importantly, there is no indication that Harrison herself was served with

                                  26   counsel’s request or given an opportunity to object. Counsel is instructed to serve a copy of

                                  27   (1) her proposed order, (2) the Commissioner’s response, and (3) this order on Harrison, by any

                                  28   means reasonably calculated to provide actual notice, and to file proof of service to that effect no
                                   1   later than March 18, 2019. If Harrison opposes her attorney’s request for fees, she may file a

                                   2   response no later than April 1, 2019.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 11, 2019

                                   5                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   6                                                   Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
